Exhibit Modavox Completes Acquisition of Augme Mobile™ Combined Company Positioned to Leverage Technological and Protective Benefits of Patents Applied to both Mobile and Online Consumer Behavioral Targeted Marketing PHOENIX and NEW YORK, July 14, 2009 - Modavox, Inc. (OTCBB: MDVX), Internet broadcasting pioneer and holder of several patented technologies, announced today that the Company has completed the acquisition of Augme Mobile™, a leader in mobile marketing solutions and services. Augme Mobile (and its healthcare/ pharmaceuticals division Augme Mobile Health™) will continue to operate its first-of-a-kind interactive AD LIFE™ mobile marketing platform for a growing number of top global consumer brands while integrating technology based on Modavox patents. Augme Mobile, based in New York City, offers a comprehensive Web-based marketing platform that provides marketers, brands and advertising agencies the ability to create, deliver, manage and track interactive marketing campaigns targeting mobile consumers (users of mobile phones and portable digital devices) through traditional print advertising channels. Augme Mobile’s fully integrated AD LIFE™ mobile marketing platform fulfills the advertiser’s need to offer interactive multimedia mobile content, while simultaneously satisfying the consumer’s desire for easier and more robust mobile connectedness. Despite the mass adoption of sophisticated mobile devices and the hype around mobile commerce, marketers have struggled to navigate the maze of wireless carriers, mobile phones, operating systems and disparate technical components required to launch successful mobile marketing campaigns. Augme Mobile solves this “mobile marketing puzzle” through an integrated solution that delivers interactive marketing content through traditional media channels to the mobile consumer on-demand. Augme Mobile’s AD LIFE™ platform along with key brand and channel relationships will enhance the ability of Modavox to create, promote and distribute unique mobile destinations with patented targeting capability. This immediate presence in the mobile consumer marketcomplements Modavox’s current efforts with online targeting advertising, bringing together a comprehensive strategy that fully leverages Modavox patents. For the Augme Mobile business, the Modavox patent portfolio covers the use of behavioral targeted marketing tactics across the mobile Internet, allowing an end-user to access a mobile website and receive content that is customized based on geographic location, gender, age, behavior, and other parameters. The Modavox patent portfolio also covers mobile device detection capabilities, a critical component in the delivery of content across disparate mobile devices.Through the incorporation of Augme Mobile into Modavox, as facilitated by the Modavox patent portfolio, Modavox will have a unique advertising product in the evolving mobile-consumer advertising market. Mark Severini, CEO of Modavox stated, “Mobile marketing has enormous potential, representing an estimated $10 to $19 billion market opportunity in upcoming years. The completed acquisition of Augme Mobile represents a unique opportunity to immediately leverage the strength and breadth of the Modavox patent portfolio through the exploding market for mobile marketing applications and services.
